UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6701


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL F. MATTHEWS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:07-cr-00226-REP-RCY-1)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael F. Matthews appeals the district court’s order denying his motion for a

reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See United States v. Matthews, No. 3:07–cr–00226–REP–RCY-1 (E.D. Va.

May 18, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and argument would not aid the

decisional process.


                                                                            AFFIRMED




                                           2